Exhibit 10.6

 

NOVATEL WIRELESS, INC.

 

SENIOR MANAGEMENT BONUS PLAN

 

Fiscal Year 2005

 

I. INTRODUCTION

 

  A. The Objective of this Bonus Plan is to provide eligible senior management
of Novatel Wireless, Inc. and its subsidiaries (the “Company”) with the target
metrics in connection with their respective bonus opportunity related to their
contributions to the success and strategic growth of the Company. Participation
in the Plan and the payment of any sums hereunder shall be at the sole and
absolute discretion of the Company.

 

  B. Participants: This Plan, as determined by the Company on a fully
discretionary basis, applies solely to regular employees of the Company who are
senior executive officers (“Plan Participants”), whom the Company determines
meet the eligibility requirements set forth in Section III. For purposes of this
Plan and unless otherwise prohibited by applicable law, the term “regular
employee” means an individual who is deemed by the Company to be both an
employee of the Company and employed for an unspecified or indefinite period of
time.

 

  C. Effective Date: Fiscal Year 2005 (January 1, 2005 – December 31, 2005).

 

  D. Changes in Targets: The Company reserves the right to modify the targets in
whole or in part, at any time. Any such modification or termination must be
approved in writing by either (i) the CEO, except with respect to his own
targets or bonus payments, or (ii) resolution of the Compensation Committee.

 

  E. Authority: The Company reserves the right to interpret this document on a
fully discretionary basis. Nothing in this Plan is intended to create an
entitlement to any employee for any incentive payment hereunder except as the
Company may determine in its discretion.

 

II. BONUS TARGET FACTOR

 

  A. Bonus Target Factor will be determined by reference to Corporate Targets
and Individual Targets. Corporate Targets will be determined by assigning a
weight of between 0 and 0.50 based on achievement of Corporate Targets.
Individual Targets will be determined by assigning a weight of between 0 and
0.50 based on achievement of Individual Targets. The Bonus Target Factor will be
the sum of the Corporate Target Factor and the Individual Target Factor.

 

  B. Corporate Targets are based on an evaluation of a Plan Participant’s
performance and contribution for the Fiscal Year of the following criteria.

 

The Company’s financial performance, including achievement of the Company’s 2005
Operating Plan, achievement of sequential growth, operating leverage, positive
operating income and EPS Achievement of and contribution to the Company’s
success, strategic objectives and direction Achievement of the Company’s 2005
execution plan and 2005 strategic plan Ability to work as a team player and
collaborate with others across the company, suppliers, partners and/or
customers. Interaction with other teams (e.g., to achieve other team goals)

 



--------------------------------------------------------------------------------

  C. INDIVIDUAL TARGETS are based on an evaluation of a Plan Participant’s
performance and contribution for the Fiscal Year of the respective criteria for
his or her respective group.

 

III. ELIGIBILITY

 

  A. Eligibility: A Plan Participant must satisfy each of the following
eligibility requirements to be considered for the Incentive Payment hereunder.

 

  1. The Plan Participant must be deemed by the Company to be employed by the
Company as a regular employee in an incentive-eligible position on or before the
first working day of the last fiscal quarter of the Fiscal Year, and must be
employed as a regular employee in an incentive-eligible position on the last
working day of the Fiscal Year;

 

  2. The Plan Participant must not be providing services to the Company as a
temporary employee, intern or as an independent contractor, consultant, or agent
under a written or oral contract, and must not be classified by the Company as a
temporary employee, independent contractor, consultant, or agent (whether or not
such classification is upheld upon review by a governmental, judicial or other
agency);

 

  3. Unless otherwise required by law, in no event will an employee be eligible
to receive an incentive hereunder unless he/she is employed on the last working
day of the Fiscal Year in the capacity, or comparable capacity, such Plan
Participant is employed on the date hereof.

 

  4. Plan Participants meeting all eligibility requirements hereunder who have
less than one year of service will be eligible to receive a discretionary
incentive that is pro-rated from the effective date of participation in the plan
up to and including the Expiration Date. Unless otherwise required by law, in no
event will an employee be eligible to receive an incentive hereunder unless
he/she is employed on the last working day of the Fiscal Year in the capacity,
or comparable capacity, such Plan Participant is employed on the date hereof.

 

IV. PARTICIPANTS AND INCENTIVE TARGET PERCENTAGE

 

  A. Participants and Incentive Target Percentage. The sole Plan Participants in
the Plan are those set forth below. The Incentive Target Percentage for each
such Participant is a percentage of each Participant’s base salary as follows
and may be changed at the discretion of the Company at any time during the
Fiscal Year.

 

Participant

--------------------------------------------------------------------------------

  

Incentive Target Percentage

--------------------------------------------------------------------------------

CEO

   75%

CFO

   50%

VP Sales and Marketing

   25%

VP Business Affairs

   50%

VP Research and Development

   50%

VP Business Development

   50%

VP Operations

   50%

 



--------------------------------------------------------------------------------

  B. Elements of Calculation:

 

Incentives under this Plan are calculated on a fully discretionary basis, in
accordance with the following formula:

 

Base Salary    X    Incentive Target Percentage    X    Bonus Target Factor    X
   Pro-ration Factor    =    Total Annual Incentive

 

  1. Base Salary shall mean the annual base salary for each Plan Participant set
forth above in effect at the end of Q4.

 

  2. Pro-ration Factor accounts for the number of calendar days during the
Fiscal Year that such Plan Participant was in an incentive-eligible position.
For example, the Pro-ration Factor for a Plan Participant who has been in the
Plan the entire year will be 1.00. For a Plan Participant who has been in the
Plan for 6 months, this factor will be 0.50.

 

  C. Incentive Formula and Calculation Example: Assuming a base salary of
$200,000, Incentive Target Percentage of 50%, Corporate Target Factor of 0.50
and Individual Target Factor of 0.40, and a Pro-ration Factor of 1.00, the Total
Annual Incentive for such a Plan Participant meeting all eligibility
requirements, would be calculated as follows:

 

Sample Calculation

 

Base Salary         Incentive Target Percentage         Bonus Target Factor     
   Pro-ration Factor         Total Annual Incentive $200,000    X    0.50    X
   0.90    =    1.0    =    $90,000*

 

* less any appropriate withholdings.

 

In this example, the total incentive equals 45% of base salary.

 

  D. At Will Employment. The Company is an at-will employer, which means that an
employee’s employment can be terminated by an employee or the Company at any
time with or without cause. The Company reserves the right to modify an
employee’s duties, title or other terms and conditions of employment with or
without cause. This Plan cannot and should not be interpreted to alter the
at-will nature of the employment relationship between the Company and any Plan
Participant. The at-will nature of the employment relationship cannot be
modified except in a written document signed by the Company’s CEO.

 